Webb, Judge.
The superior court, on appeal from the award of the State Board of Workmen’s Compensation, is without authority to substitute its own findings of fact and make its own conclusions of law based thereon; "[t]his appeal is therefore reversed with direction that the superior court rule on the appeal as provided by law.” Travelers Ins. Co. v. Hutcheson, 137 Ga. App. 759 (225 SE2d 99) (1976).
Argued February 6, 1978
Decided February 24, 1978.
Brackett, Arnall & Stephens, H. P. Arnall, H. A. Stephens, for appellants.
Kenneth J. Vander Hoff, Jr., for appellee.

Judgment reversed with direction.


Quillian, P. J., and McMurray, J., concur.